DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 23, 2019. Claims 1-14 have been cancelled. Claims 15-34 have been added by preliminary amendment filed on February 6, 2020. Claims 15-34 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on March 4, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Remarks
It is noted that the instant application will be subject to double patenting rejection when the abandon case number 15/076985 is revived.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 15 and similar claim 29 recite “converting at least a part of data in memory”. It is not clear if the converting is transformed from a part of data to another part of data in memory?

Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “converting at least a part of data in memory….” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin et al. (US 2012/0198197 A1) in view of Moreillon et al. (US 8176331 B2).
Regarding claim 15, Gladwin discloses a method comprising: 
Receiving, by user unit, in said central authority, a processing key based on secret data information (¶[0051]-[0052] and [0088], Gladwin, i.e., receiving encoded segment slices for storage translate DSN memory address into a local physical storage), the key derivation function is one-way function (¶[0051]-[0052] and [0074], Gladwin, i.e., wherein the manipulating pre-slice in accordance with the type of manipulation such as secure hash. Please notes that the secure hash is one-way function);
Converting, by the user unit, using one-way function and said processing key (¶[0070] and [0147], Gladwin, i.e., converting the DSN address of the EC data slices into physical storage addresses); 
(¶[0092]-[0094], Gladwin), by the user unit, a result based on comparing the converted at least one specific datum with the converted data from the memory of the user unit (¶[0097]-[0099] and [0104], Gladwin), thereby providing a search result (¶[0097]-[0099] and [0104], Gladwin). 
Gladwin, however, does not explicitly disclose a processing key derived from a key derivation function and using the one-way function and the processing key to convert at least a part of data in memory. 
Moreillon discloses a processing key derived from a key derivation function (abstract; col.2, lines 21-53 and col.3, line 46 to col.4, line 9, Moreillon) and using the one-way function and the processing key to convert at least a part of data in memory (abstract and col.3, line 46 to col.4, line 9, Moreillon, i.e., calculating the security key using a one-way function based on the personal key in the user unit of the multimedia processing device and the entity identifier and then using the calculated security key to secure the data exchanged between the processing device and the security module). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Gladwin and Moreillon before them to integrate a security key of Moreillon into encode data slices’ memory as taught by Gladwin. One of ordinary skill in the art would be motivated to incorporate the usage of security key derivation into Gladwin, with a reasonable expectation of success, in order to provide high security in secured network communication. 
Regarding claim 16, Gladwin/Moreillon combination discloses wherein the processing key is received through a secured communication channel (¶[0051]-[0052] and [0088], Gladwin, i.e., encoded segment data). 
(¶[0070] and [0147], Gladwin). 
Regarding claim 18, Gladwin/Moreillon combination discloses sending to the central authority, a report concerning the search result, when the comparison leads to a match (¶[0097]-[0099] and [0104], Gladwin). 
Regarding claim 19, Gladwin/Moreillon combination discloses sending to the central authority, a report concerning the search result, after the comparison has been completed (¶[0097]-[0099] and [0104], Gladwin). 
Regarding claim 20, Gladwin/Moreillon combination discloses wherein the at least one specific datum to be found contains several pieces of data and wherein the search result contains an indication allowing for the specific piece of data having led to a match to be identified (¶[0097]-[0099] and [0104], Gladwin). 
Regarding claim 21, Gladwin/Moreillon combination discloses wherein the indication is an index associated with and specific to each specific datum to be found (¶[0067], [0082] and [0088]-[0089], Gladwin). 
Regarding claim 22, Gladwin/Moreillon combination discloses carrying out a mutual authentication between the central authority and the user unit to establish the secured communication channel, wherein the computer is included in the central authority (¶[0005], [0015]-[0016], [0039] and [0046], Garcia Morchon). 
Regarding claim 23, Gladwin/Moreillon combination discloses wherein the first one-way function is an iterative one-way function (abstract; col.2, lines 21-53 and col.3, line 46 to col.4, line 9, Moreillon).
(¶[0143]-[0146], Gladwin).
Regarding claim 25, Gladwin/Moreillon combination discloses deleting the processing key from the temporary memory of the user unit (¶[0146], [0149] and [0156], Gladwin, i.e., deleting the set of temporarily stored encoded data slices from the temporary memory). 
Regarding claim 26, Gladwin/Moreillon combination discloses wherein the deleting of the processing key from the temporary memory of the user unit is performed once the conversion of said at least a part of the data stored in the permanent memory of the user unit is completed (¶[0097]-[0099], [0104], [0146], [0149] and [0156], Gladwin). 
Regarding claim 27, Gladwin/Moreillon combination discloses wherein the deleting of the processing key from the temporary memory of the user unit is performed once the search is completed (¶[0092]-[0094], Gladwin).
Regarding claim 28, Gladwin/Moreillon combination discloses wherein the deleting of the processing key is made by a secured wiping of the temporary memory of the user unit (¶[0146], [0149] and [0156], Gladwin). 
Regarding claim 29, Gladwin discloses a user unit comprising: 
a communication interface receive a processing key derived based on a first one-way function using at least secret information (¶[0051]-[0052] and [0088], Gladwin, i.e., receiving encoded segment slices for storage translate DSN memory address into a local physical storage), the key derivation function is one-way function (¶[0051]-[0052] and [0074], Gladwin, i.e., wherein the manipulating pre-slice in accordance with the type of manipulation such as secure hash. Please notes that the secure hash is one-way function); 
(¶[0070] and [0147], Gladwin); 
a conversion module to convert at least a part of data in the memory (¶[0070] and [0147], Gladwin), using the one-way function and the processing key (¶[0070] and [0147], Gladwin); 
a comparison module to compare the received converted at least one specific datum with the converted data from the memory (¶[0097]-[0099] and [0104], Gladwin).
Gladwin, however, does not explicitly disclose a processing key, using the one-way function and the processing key to convert at least a part of data in memory. 
Moreillon discloses a processing key derived from a key derivation function (abstract; col.2, lines 21-53 and col.3, line 46 to col.4, line 9, Moreillon) and using the one-way function and the processing key to convert at least a part of data in memory (abstract and col.3, line 46 to col.4, line 9, Moreillon, i.e., calculating the security key using a one-way function based on the personal key in the user unit of the multimedia processing device and the entity identifier and then using the calculated security key to secure the data exchanged between the processing device and the security module). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Gladwin and Moreillon before them to integrate a security key of Moreillon into encode data slices’ memory as taught by Gladwin. One of ordinary skill in the art would be motivated to incorporate the usage of security key derivation into Gladwin, with a reasonable expectation of success, in order to provide high security in secured network communication. 


(¶[0143]-[0146], Gladwin).
Regarding claim 31, Gladwin/Moreillon combination discloses an erasing module to erase the processing key from the temporary memory (¶[0097]-[0099], [0104], [0146], [0149] and [0156], Gladwin).
Regarding claim 32, Gladwin/Moreillon combination discloses a reporting module for storing a report indicating a result of the comparison of the received converted at least one specific datum with the converted data from the memory of the user unit (¶[0097]-[0099] and [0104], Gladwin); and processing key erasing means for deleting the processing key from the temporary memory (¶[0146], [0149] and [0156], Gladwin, i.e., deleting the set of temporarily stored encoded data slices from the temporary memory). 
Regarding claim 33, Gladwin/Moreillon combination discloses wherein the communication interface provides a secured communication channel to receive the processing key (abstract; col.2, lines 21-53 and col.3, line 46 to col.4, line 9, Moreillon) and the at least one specific datum converted based on the second one-way function using the processing key (abstract; col.2, lines 21-53 and col.3, line 46 to col.4, line 9, Moreillon). 
Regarding claim 34, Gladwin/Moreillon combination discloses wherein the first one-way function is an iterative one-way function (¶[0143]-[0146], Gladwin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. Yoshino et al. (US 20140172830 A1) disclose SECURE SEARCH PROCESSING SYSTEM AND SECURE SEARCH PROCESSING METHOD.
3. Zhu et al. (US 20090044013 A1) disclose Systems and Methods for Preventing Spam.
4. Le Buhan (US 9247280 B2) discloses Storage and use method of a broadcasted audio/video event.
5. Gremaud et al. (US 8489836 B2) disclose Secure memory management system and method.
6. Conus et al. (US 8484484 B2) disclose Method of sending an executable code to a reception device and method of executing this code.
7. Wendling (US 8135825 B2) discloses Method for loading and managing an application on mobile equipment.
8. Wirz et al. (US 7720222 B2) disclose Method for storing and transmitting data generated by security module.
9. Kudelski et al. (US 7577846 B2) disclose Mechanism of matching between a receiver and a security module.
10. Vaudenay et al. (US 7512241 B2) disclose Method for generating pseudo-random keys.
11. DeBellis et al. (US 6104810 A) disclose Pseudorandom number generator with backup and restoration capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
February 27, 2021